Opinion issued May 10, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00286-CR
____________

DONJUAN CHARLES ORR, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause No. 1057884



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court deferred a finding of
guilt and placed appellant, Don Juan Charles Orr, on terms and conditions of
community service on December 6, 2006.  Appellant did not file a motion for new
trial, and therefore the deadline for filing a notice of appeal was January 30, 2007, 30
days after sentencing.  See Tex. R. App. P. 26.2(a)(1).  
	Appellant filed a pro se notice of appeal on March 21, 2007, 75days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).